IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GLENN HERMAN                        NOT FINAL UNTIL TIME EXPIRES TO
CHARPENTIER,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-5183
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Nancy A. Daniels, Public Defender, and Ross Marshman, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Campbell, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL and RAY, JJ., and SMILEY, ELIJAH, ASSOCIATE JUDGE,
CONCUR.